The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
           DETAILED ACTION
Election/Restrictions
1.	Applicant's submittal of claims 1-20 in the “Claims” filed on 04/16/2022 is acknowledged and entered by the Examiner. 
	This office action consider claims 1-20 pending for prosecution. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

2.	Claims 11 and 12 are rejected under 35 U.S.C.103 as being unpatentable over Liu et al. (US 20180374776 A1; hereinafter Liu), in view of Gandhi et al. (US 20190259695 A1; hereinafter Gandhi). 
Regarding claim 1, Liu teaches a semiconductor package system (see the entire document, specifically Fig. 1+; [0013+], and as cited below), comprising:
a substrate (102; Fig. 1; [0015]); 
a first semiconductor package (106; Fig. 1; [0015]) provided on a top surface of the substrate (102), the first semiconductor package (106; Fig. 1; [0015]) including a first substrate (124; Fig. 1) and a first semiconductor chip (122; Fig. 1; [0017]), the first semiconductor chip (122; Fig. 1; [0017]) (see below for “including logic circuits”). 
As noted above, does not expressly disclose “(the first semiconductor) including a plurality of logic circuits”).
However, in the analogous art, Gandhi teaches a chip package ([Abstract]), wherein (Fig. 1+; [0011+]) a logic dies (108; Fig. 1; [0024]) may be programmable logic devices, such as a system on a chip or a processor (SoC).
It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to substitute Liu’s die that is part of a system package with Gandhi’s logic dies such as a system on a chip, because they have equivalent properties, as recognized by Gandhi’s logic dies such as a system on a chip or a processor ([0024], whereas Chen teaches a die that functions as a processor and is a part of a system package ([0017]). It has been held that the substitution of one prior teaching by another art supports an obviousness rejection, as in the instant case, the equivalency is being recognized in the prior art, and the substitution is then within the level of ordinary skill in the art. [MPEP 2144.06.II], 
and thereby, modified Liu’s (by Gandhi) device will have the first semiconductor chip (Liu 122; Fig. 1; [0017] in view of Gandhi [0024]) including a plurality of logic circuits (in view of Gandhi [0024]).
Modified Liu (by Gandhi) further teaches 
a first thermal conductive layer (Liu 128; Fig. 1; [0020]) on the first semiconductor package (Liu 122; Fig. 1; [0017]); 
a passive device (Liu 104; Fig. 1; [0015] in view of [0016]; see [0016], where it is construed that internal package 104 includes passive components) disposed on the top surface of the substrate (102) and spaced apart from the first semiconductor package (Liu 106; Fig. 1; [0015]); 
a thermal interface layer (Liu 116; Fig. 1; [0020]) on the passive device (Liu 104; Fig. 1; [0015] in view of [0016]; see [0016], where it is construed that internal package 104 includes passive components); and 
a heat radiation structure (Liu 130; Figs. 1-2; [0020]) on the first thermal conductive layer (Liu 128; Figs. 1-2; [0020]) and the thermal interface layer (Liu 116; Figs. 1-2; [0020]), 
wherein the heat radiation structure (Liu 130; Figs. 1-2; [0020]) has:
 a first bottom surface (Liu see bottom surface of 130; Figs. 1-2; [0020] that touches 128) physically contacting the first thermal conductive layer (Liu 128; Figs. 1-2; [0020]); and 5Docket No.: 8947-001363-US-COA Application No.: Not Yet Assigned 
a second bottom surface (Liu see bottom surface of 130; Figs. 1-2; [0020] that touches 116)  disposed at a higher level than the first bottom surface (Liu see bottom surface of 130; Figs. 1-2; [0020] that touches 128) and physically contacting the thermal interface layer (Liu 116; Figs. 1-2; [0020]).  
Regarding claim 12, modified Liu (by Gandhi) teaches all of the features of claim 11.
Modified Liu (by Gandhi) further teaches wherein a height of the passive device (Liu 104; Fig. 1; [0015-0017]; see [0016], where it is construed that internal package 104 includes passive components) is the same as or greater than a first height of the first semiconductor package (Liu 106; Fig. 1; [0015]), and wherein a first thickness of the first thermal conductive layer (Liu 128; see Figs. 1-2; [0020])  (see below for “is less than”) a thickness of the thermal interface layer (Liu 116; see Figs. 1-2; [0020]).  
As noted above, modified Liu (by Gandhi) does not expressly disclose “wherein a first thickness of the first thermal conductive layer is less than a thickness of the thermal interface layer”.
However, Liu further teaches a multiple chip package ([Abstract]), wherein (Fig. 4; [0029+]) a multi-chip package where one or more of the die stacks may be an internal package as shown in FIG. 1. Structure has a substrate 202 and a heat spreader 204 attached to the substrate and three dies 210, 214, 218, where TIM 212 is dispensed onto each die between the top of each die and the heat spreader. The thickness of the TIM adapts to suit the different z-heights of each die (Fig. 4; [0029-0030]).
It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Liu’s multi-chip package with optimized TIM layers into modified Liu’s (by Gandhi) device, and thereby, modified Liu’s (by Gandhi) device will have wherein 
wherein a height of the passive device (Liu 104; Fig. 1; [0015-0017]; see [0016], where it is construed that internal package 104 includes passive components) is the same as or greater than a first height of the first semiconductor package (Liu 106; Fig. 1; [0015]), and wherein a first thickness of the first thermal conductive layer (Liu 128; see Figs. 1-2; [0020] in view of Liu Fig. 4; [0029-0030]; where the TIM is optimized for each die and allows for optimal thermal conductivity with the heat spreader) is less than a thickness of the thermal interface layer (Liu 116; see Figs. 1-2; [0020] in view of Liu Fig. 4; [0029-0030]l where the TIM is optimized for each die and allows for optimal thermal conductivity with the heat spreader).  
The ordinary artisan would have been motivated to modify Liu in the manner set forth above, at least, because this inclusion provides a TIM where the thickness of the TIM adapts to suit the different z-heights of each die, where the TIM is optimized for each die and allows for optimal thermal conductivity with the heat spreader (Liu [0029-0030]).
3.	Claims 13-14 are rejected under 35 U.S.C.103 as being unpatentable over Liu et al. (US 20180374776 A1; hereinafter Liu), in view of Gandhi et al. (US 20190259695 A1; hereinafter Gandhi), further in view of Hirobe (US 20160233141 A1; hereinafter Hirobe). 
Regarding claim 13, modified Liu (by Gandhi) teaches all of the features of claim 12.
But modified Liu (by Gandhi) does not expressly disclose “further comprising: a ground pattern disposed on the top surface of the substrate and configured to be supplied with a ground voltage; and a conductive adhesive pattern between the ground pattern and the heat radiation structure, wherein the first thickness is less than a thickness of the conductive adhesive pattern”.
However, in an analogous art, Hirobe teaches a semiconductor device ([Abstract]), wherein (Fig. 1+; [0040+]) heat sink 20 has the protrusion part 22 protruding toward the opposing substrate 10 in addition to the fixing part 28, where protrusion part 22 is bonded to the substrate 10 via a conductive adhesive 43. An electrode electrically connected to the ground of the substrate 10 is arranged on the part of the substrate 10 bonded to the protrusion part 22. In other words, the protrusion part 22 is electrically connected with the ground of the substrate 10 via the electrode and arranged to stabilize the ground of the substrate 10 (see [0040]; see Fig. 2).
It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Hirobe’s ground connection structure into modified Liu’s (by Gandhi) device, and thereby, modified Liu’s (by Gandhi and Hirobe) device will have a ground pattern (Liu Fig. 1 in view of Hirobe Fig. 2; [0040]) disposed on the top surface of the substrate (Liu 102; Fig. 1 in view of Hirobe 10; Fig. 2; [0040]) and configured to be supplied with a ground voltage (in view of Hirobe Fig. 2; [0040]; also see below); and a conductive adhesive pattern (Liu Fig. 1 in view of Hirobe 43; Fig. 2; [0040]) between the ground pattern (Liu Fig. 1 in view of Hirobe Fig. 2; [0040]) and the heat radiation structure (Liu 130; Fig. 1 in view of Hirobe 20; Fig. 2; [0040]), wherein the first thickness (Liu 128; see Figs. 1-2; [0020] in view of Liu Fig. 4; [0029-0030]; where the TIM is optimized for each die and allows for optimal thermal conductivity with the heat spreader) is less than a thickness of the conductive adhesive pattern (Liu Fig. 1 in view of Hirobe 43; Fig. 2; [0040] in view of Liu Fig. 4; [0029-0030]; where the TIM is optimized for each die and allows for optimal thermal conductivity with the heat spreader)
The ordinary artisan would have been motivated to modify Liu in the manner set forth above, at least, because this inclusion provides the protrusion part is electrically connected with the ground of the substrate via the electrode and arranged to stabilize the ground of the substrate (Hirobe [0040]).
As per MPEP 2112.01.I guideline, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In this case, modified Liu (by Gandhi and Hirobe) teaches the claimed structure (see above). Thus, modified Liu (by Gandhi and Hirobe) teaches all of the structural elements of the claimed product, and when the structure recited in a reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. 
Regarding claim 14, modified Liu (by Gandhi and Hirobe) teaches all of the features of claim 13.
Modified Liu (by Gandhi and Hirobe) further teaches wherein the heat radiation structure (Liu 130; Fig. 1 in view of Hirobe 20; Fig. 2; [0040]) is electrically connected through the conductive adhesive pattern (Liu Fig. 1 in view of Hirobe 43; Fig. 2; [0040]) to the ground pattern (Liu Fig. 1 in view of Hirobe Fig. 2; [0040]).  
4.	Claims 15-17 are rejected under 35 U.S.C.103 as being unpatentable over Liu et al. (US 20180374776 A1; hereinafter Liu), in view of Gandhi et al. (US 20190259695 A1; hereinafter Gandhi), further in view of Chen et al. (US 20150162307 A1; hereinafter Chen). 
Regarding claim 15, modified Liu (by Gandhi) teaches all of the features of claim 12.
But modified Liu (by Gandhi) does not expressly disclose “further comprising: a second semiconductor package mounted on the top surface of the substrate and including a second substrate and a second semiconductor chip; and a third semiconductor package mounted on the top surface of the substrate and including a third substrate and a third semiconductor chip, wherein the second semiconductor chip includes a memory chip, and 6Docket No.: 8947-001363-US-COA Application No.: Not Yet Assigned wherein the third semiconductor chip includes a power management chip”.
However, in the analogous art, Chen teaches packages with thermal management features ([Title]), wherein (Fig. 1A+; [0011+]) a package (100; Fig. 1H in view 1A; [0014]) comprising a die stack (10; [0014]) and a die stacks (12), where die stacks 12 may be HBM (high bandwidth memory) and/or HMC (high memory cube) modules, which may include memory dies 12b bonded to a logic die 12a. In alternative embodiments, die stacks 10 and 12 may be other chips having other functions. While FIG. 1A illustrates a CoW package 50 having one high-power die stack 10 and two low-power die stacks 12, other embodiments may include any number of high-power die stacks 10 and/or low-power die stacks 12, where TIM layers (58, 68; [0023-0025]) are between the die stacks (12) and heat spreader (72), where the die stacks are above an interposer (18; Fig. 1H in view 1A; [0015]), and the interposer is above a circuit board (52; Fig. 1H in view 1A; [0017]).
It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Chen’s multiple die stacks into modified Liu’s (by Gandhi) device, and thereby, modified Liu’s (by Gandhi and Chen) device will have further comprising: a second semiconductor package (in view of Chen 12; Fig. 1H in view 1A; [0014]) mounted on the top surface of the substrate (Liu 102; Fig. 1; [0015] in view of Chen 18; Fig. 1H in view 1A; [0015]) and including a second substrate and a second semiconductor chip (in view of Chen 12; Fig. 1H in view 1A; [0014]); and a third semiconductor package (in view of Chen 12; Fig. 1H in view 1A; [0014]) mounted on the top surface of the substrate (Liu 102; Fig. 1; [0015] in view of Chen 18; Fig. 1H in view 1A; [0015]) and including a third substrate and a third semiconductor chip (in view of Chen 12; Fig. 1H in view 1A; [0014]), wherein the second semiconductor chip (in view of Chen 12; Fig. 1H in view 1A; [0014]) includes a memory chip, and 6Docket No.: 8947-001363-US-COA Application No.: Not Yet Assignedwherein the third semiconductor chip includes a power management chip (in view of Chen 12; Fig. 1H in view 1A; [0014])
The ordinary artisan would have been motivated to modify Liu in the manner set forth above, at least, because this inclusion provides a package structure with multiple die stacks (Chen [0014]), which provides the package structure with further die functionalities that help improve the work efficiency of the device.
Regarding claim 16, modified Liu (by Gandhi and Chen) teaches all of the features of claim 15.
Modified Liu (by Gandhi and Chen) further comprising: a second thermal conductive layer (in view of 58 Chen; [0023-0025]) between the second semiconductor package (in view of Chen 12; Fig. 1H in view 1A; [0014]) and the heat radiation structure (Liu 130; Figs. 1-2; [0020] in view of Chen 72; Fig. 1H in view 1A; [0025]); and a third conductive layer (in view of 68 Chen; [0023-0025])  between the second semiconductor package (in view of Chen 12; Fig. 1H in view 1A; [0014]) and the heat radiation structure (Liu 130; Figs. 1-2; [0020] in view of Chen 72; Fig. 1H in view 1A; [0025]), wherein the first thickness (Liu 128; see Figs. 1-2; [0020] in view of Liu Fig. 4; [0029-0030]; where the TIM is optimized for each die and allows for optimal thermal conductivity with the heat spreader) is less than each of a thickness of the second thermal conductive layer (in view of 58 Chen; [0023-0025] in view of Liu Fig. 4; [0029-0030]; where the TIM is optimized for each die and allows for optimal thermal conductivity with the heat spreader) and a thickness of the third thermal conductive layer (in view of 68 Chen; [0023-0025] in view of Liu Fig. 4; [0029-0030]; where the TIM is optimized for each die and allows for optimal thermal conductivity with the heat spreader).  
Regarding claim 17, modified Liu (by Gandhi) teaches all of the features of claim 11.
But modified Liu (by Gandhi) does not expressly disclose “further comprising: a board on a lower surface of the substrate; a plurality of conductive terminals between the substrate and the board; and solder terminals between the substrate and the first semiconductor package, wherein a pitch of the solder terminals is less than a pitch of the plurality of conductive terminals”.
However, in the analogous art, Chen teaches packages with thermal management features ([Title]), wherein (Fig. 1A+; [0011+]) a package (100; Fig. 1H in view 1A; [0014]) comprising a die stack (10; [0014]) and a die stacks (12), where die stacks 12 may be HBM (high bandwidth memory) and/or HMC (high memory cube) modules, which may include memory dies bonded to a logic die. In alternative embodiments, die stacks (10; [0014]) and (12; [0014]) may be other chips having other functions. While FIG. 1A illustrates a CoW package having one high-power die stack (10; [0014]) and two low-power die stacks (12; [0014]), other embodiments may include any number of high-power die stacks (10; [0014]) and/or low-power die stacks (12; [0014]), where TIM layers (58, 68; [0023-0025]) are between the die stacks (12) and heat spreader (72), where the die stacks are above an interposer (18; Fig. 1H in view 1A; [0015]), and the interposer is above a circuit board (52; Fig. 1H in view 1A; [0017]). Die stacks (10; [0015]) and (12; [0015]) are bonded to a top surface of a package component (e.g., interposer 18) through a plurality of connectors (14; [0015]) and circuit board (52; Fig. 1H in view 1A; [0017]) is connected to interposer (18) via connectors (20; [0015-0016]), where connectors (20; [0015-0016])may have a larger critical dimension (e.g., pitch) than connectors (14; [0016]).
It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Chen’s circuit board structure into modified Liu’s (by Gandhi) device, and thereby, modified Liu’s (by Gandhi and Chen) device will have further comprising: a board (in view of Chen 52; Fig. 1H in view 1A; [0017]) on a lower surface of the substrate (Liu 102; Fig. 1; [0015] in view of Chen 18; Fig. 1H in view 1A; [0015]); a plurality of conductive terminals (Liu 108; Fig. 1 in view of Chen 20; Fig. 1H in view 1A; [0015-0016]) between the substrate (Liu 102; Fig. 1; [0015] in view of Chen 18; Fig. 1H in view 1A; [0015]) and the board (in view of Chen 52; Fig. 1H in view 1A; [0017]); and solder terminals (Liu Figs. 1, 2; [0015-0017] view of Chen 14; Fig. 1H in view 1A; [0015-0016]) between the substrate (Liu 102; Fig. 1; [0015] in view of Chen 18; Fig. 1H in view 1A; [0015]) and the first semiconductor package (Liu 106; Figs. 1, 2; [0015]), wherein a pitch of the solder terminals (Liu Figs. 1, 2; [0015-0017] view of Chen 14; Fig. 1H in view 1A; [0015-0016]) is less than a pitch of the plurality of conductive terminals (Liu 108; Fig. 1 in view of Chen 20; Fig. 1H in view 1A; [0015-0016])
The ordinary artisan would have been motivated to modify Liu in the manner set forth above, at least, because this inclusion provides a package structure circuit board and connections between die stacks, interposers, and the circuit board (Chen [0014-0017]), where the connectors between the die stacks, interposers, and the circuit board provide electrical connections to the various device parts and provide a larger critical pitch dimension between the interposer and the circuit board.
Allowable Subject Matter
5.		Claims 1 is allowable. 
    	The following is a statement of reasons for the indication of allowable subject 
matter:  A search of the prior art failed to disclose or reasonably suggest the limitations 
of claim 1 (the individual limitations may be found just not in combination).
Regarding Claim 1: this is allowable, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “a first thermal conductive layer on the first semiconductor package; a upper passive device on the top surface of the substrate; and a heat radiation structure on the first thermal conductive layer and the upper passive device, wherein the heat radiation structure has: a first bottom surface physically contacting the first thermal conductive layer; and a second bottom surface disposed at a higher level than the first bottom surface and vertically overlapping the upper passive device; wherein a height of the upper passive device is equal to or greater than a sum of a first height of the first semiconductor package and a first thickness of the first thermal conductive layer; and wherein a height of the lower passive device is greater than the sum of the first height and the first thickness”, as recited in Claim 1, in combination with the remaining limitations of the claim.			
Claims 2-10, are allowed as those inherit allowable subject matter from claim 1. 	
2.		Claim 18 is allowable. 
    	The following is a statement of reasons for the indication of allowable subject 
matter:  A search of the prior art failed to disclose or reasonably suggest the limitations 
of claim 1 (the individual limitations may be found just not in combination).
Regarding Claim 6: this is allowable, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “first solder terminals disposed between the substrate and the first semiconductor package and electrically connected to the substrate and the first semiconductor package; a first thermal conductive layer on the first semiconductor package; a second semiconductor package mounted on the top surface of the substrate and including a second substrate and a second semiconductor chip; second solder terminals disposed between the substrate and the second semiconductor package; a third semiconductor package mounted on the top surface of the substrate and including a third substrate and a third semiconductor chip; third solder terminals between the substrate and the third semiconductor package; a upper passive device on the top surface of the substrate and spaced apart from the first, second, and third semiconductor packages; and a heat radiation structure on the first thermal conductive layer, the second semiconductor package, the third semiconductor package and the upper passive device, wherein the heat radiation structure has: a first bottom surface physically contacting the first thermal conductive layer; and a second bottom surface disposed at a higher level than the first bottom surface and vertically overlapping the upper passive device; wherein a height of the upper passive device is equal to or greater than a sum of a first height of the first semiconductor package and a first thickness of the first thermal conductive layer, and wherein a height of the lower passive device is greater than the sum of the first height and the first thickness”, as recited in Claim 18, in combination with the remaining limitations of the claim.			
Claims 19-20, are allowed as those inherit the allowable subject matter from claim 18. 	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F MOJADDEDI/Examiner, Art Unit 2898